DETAILED ACTION




Claims 1-21 were pending in this application.
Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20-21 have been amended.
Claims 1-21 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note
The present application has a parallel application, app. 16/036186, that is similar to but patentably distinct from the present application, with non-obvious differences such that a double patenting objection would not be warranted.  The key differences between the claim language in app. 16/036186 and the present application would be where app. 16/036186 also is claiming “the total delay experienced by each timing message in passing from the master device to the transparent clock device” whereas the present application does not.  Furthermore, app. 16/036186 concerns peer-to-peer transparent clocks, whereas the present application concerns 


Response to Amendment
The amended disclosure is acknowledged, and the objection as to informalities is withdrawn.
The amended drawings are acknowledged, and the objection as to informalities is withdrawn.
Amended claims 4, 6-7, 11, 13-14, 18 and 20-21 are acknowledged, and the objection as to informalities is withdrawn, but only for claims 4, 6, 11, 13, 18 and 20.  As explained in full below, claims 7, 14 and 21 continue to suffer from an issue as to informalities, to be resolved through an examiner’s amendment.
Amended claims 6-7, 13-14 and 20-21 are acknowledged, and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite is withdrawn.


Response to Arguments
Applicant’s arguments, filed 12/2/2020, have been fully considered and are persuasive (Reply, pp. 17-18).  Subject to the examiner’s amendment delineated below, the rejection of claims 1-21 has been withdrawn. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone consultation with applicant’s representative, Sean Moorhead (Reg. # 38,564) on 3/11/2021.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 7 (ln. 3), 14 (ln. 4) and 21 (ln. 4) contain a mathematical equation that is not displaying correctly, i.e. as follows:

    PNG
    media_image1.png
    108
    1064
    media_image1.png
    Greyscale

As per the amended disclosure (top of p. 13), this equation should appear properly in claims 7 (ln. 3), 14 (ln. 4) and 21 (ln. 4) so that the application has been amended as follows: 

    PNG
    media_image2.png
    96
    1020
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15 now incorporate amended claim limitations concerning with the transparent clock device: measuring message residence time for the transparent clock device, modifying an incoming correction field with at least the measured message residence time to generate a modified correction field, and sending the modified correction field to the slave device (claim 1 lns. 16-19, claim 8 lns. 18-20; claim 15 lns. 18-20).  The nearest prior art references found were Aweya, U.S. Patent Application Publication No. US 2016/0170440 A1 (hereinafter Aweya), in view of applicant-admitted prior art (AAPA).  However, Aweya in view of AAPA would not disclose with the transparent clock device: measuring message residence time for the transparent clock device, modifying an incoming correction field with at least the measured message residence time to generate a modified correction field, and sending the modified correction field to the slave device.  Because independent claims 1, 8 and 15 are allowable, respective dependent claims 2-7, 9-14 and 16-21 also are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448